 

Exhibit 10.2

 

Restricted Stock Award

 

Granted by

 

HVBANCORP, INC.

 

under the

 

HV BANCORP, INC.

2018 EQUITY INCENTIVE PLAN

 

This restricted stock agreement (“Restricted Stock Award” or “Agreement”) is and
will be subject in every respect to the provisions of the 2018 Equity Incentive
Plan (the “Plan”) of HV Bancorp, Inc. (the “Company”) which are incorporated
herein by reference and made a part hereof, subject to the provisions of this
Agreement.  A copy of the Plan has been provided or made available to each
person granted a Restricted Stock Award pursuant to the Plan.  The holder of
this Restricted Stock Award (the “Participant”) hereby accepts this Restricted
Stock Award, subject to all the terms and provisions of the Plan and this
Agreement, and agrees that all decisions under and interpretations of the Plan
and this Agreement by the Compensation Committee of the Board of Directors of
the Company (“Committee”) will be final, binding and conclusive upon the
Participant and the Participant’s heirs, legal representatives, successors and
permitted assigns.  Except where the context otherwise requires, the term
“Company” will include the parent and all present and future subsidiaries of the
Company as defined in Section 424(e) and 424(f) of the Internal Revenue Code of
1986, as amended from time to time (the “Code”).  Capitalized terms used herein
but not defined will have the same meaning as in the Plan.

1. Name of Participant.______________________________________________________

2. Date of Grant. June 13, 2018.

3.

Total number of shares of Company common stock, $0.01 par value per share,
covered by the Restricted Stock Award.
(subject to adjustment pursuant to Section 9 hereof).  

4.

Vesting Schedule.  Except as otherwise provided in this Agreement, this
Restricted Stock Award first becomes earned in accordance with the vesting
schedule specified herein.  

The Restricted Stock granted under this Agreement shall vest in seven (7) annual
installments, with the first installment of 16 percent (16%) becoming
exercisable on the first anniversary of the date of grant, or June 13, 2019, and
the succeeding six (6) equal annual installments of 14 percent (14%) on each
anniversary thereafter, through June 13, 2025.

 

Vesting will automatically accelerate pursuant to Sections 2.9 and 4.1 of the
Plan (in the event of death, Disability or Involuntary Termination following a
Change in Control).

5.Grant of Restricted Stock Award.

 

The Restricted Stock Award will be in the form of issued and outstanding shares
of Stock that will be either registered in the name of the Participant and held
by the Company, together with a stock power executed by the Participant in favor
of the Company, pending the vesting or forfeiture of the Restricted Stock, or
registered in the name of, and delivered to, the Participant.  Notwithstanding
the foregoing, the Company may in its sole discretion, issue Restricted Stock in
any other format (e.g., electronically) in order to facilitate the paperless
transfer of such Awards.

 

--------------------------------------------------------------------------------

 

If certificated, the certificates evidencing the Restricted Stock Award will
bear a legend restricting the transferability of the Restricted Stock.  The
Restricted Stock awarded to the Participant will not be sold, encumbered
hypothecated or otherwise transferred except in accordance with the terms of the
Plan and this Agreement.

6.

Terms and Conditions.  

 

6.1

The Participant will have the right to vote the shares of Restricted Stock
awarded hereunder on matters which require stockholder vote.  

 

6.2

Any cash dividends or distributions declared with respect to shares of Stock
subject to the Restricted Stock Award will be distributed to the Participant
immediately.  

 

7.

Delivery of Shares.

Delivery of shares of Stock under this Restricted Stock Award will comply with
all applicable laws (including, the requirements of the Securities Act), and the
applicable requirements of any securities exchange or similar entity.

 

8.Change in Control.

 

 

8.1

In the event of the Participant’s Involuntary Termination following a Change in
Control, all Restricted Stock Awards held by the Participant will become fully
vested.

 

 

8.2

A “Change in Control” will be deemed to have occurred as provided in Section 4.2
of the Plan.

 

9.Adjustment Provisions.

This Restricted Stock Award, including the number of shares subject to the
Restricted Stock Award, will be adjusted upon the occurrence of the events
specified in, and in accordance with the provisions of, Section 3.4 of the Plan.

10.Effect of Termination of Service on Restricted Stock Award.  

10.1This Restricted Stock Award will vest as follows:

 

(i)

Death.  In the event of the Participant’s Termination of Service by reason of
the Participant’s death, all Restricted Stock will vest as to all shares subject
to an outstanding Award, whether or not immediately vested, at the date of
Termination of Service.  

 

(ii)

Disability.  In the event of the Participant’s Termination of Service by reason
of Disability, all Restricted Stock will vest as to all shares subject to an
outstanding Award, whether or not immediately vested, at the date of Termination
of Service.

 

(iii)

Retirement.  In the event of the Participant’s Termination of Service by reason
of the Participant’s Retirement, any Restricted Stock award that has not vested
as of the date of Termination of Service will expire and be
forfeited.  “Retirement” shall have the meaning set forth in Section 8.1(cc) of
the Plan.  

 

(iv)

Termination for Cause.  If the Participant’s Service has been terminated for
Cause, all Restricted Stock granted to a Participant that has not vested will
expire and be forfeited.

 

(v)

Other Termination.  If a Participant terminates Service for any reason other
than due to death, Disability, Retirement, Involuntary Termination following a
Change in Control or

 

2

--------------------------------------------------------------------------------

 

 

for Cause, all shares of  Restricted Stock awarded to the Participant which have
not vested as of the date of Termination of Service will expire and be
forfeited.

11.Miscellaneous.

 

11.1

No Restricted Stock Award will confer upon the Participant any rights as a
stockholder of the Company prior to the date on which the individual fulfills
all conditions for receipt of such rights.

 

11.2

This Agreement may not be amended or otherwise modified unless evidenced in
writing and signed by the Company and the Participant.

 

11.3

Restricted Stock Awards are not transferable prior to the time such Awards vest
in the Participant.

 

11.4

This Restricted Stock Award will be governed by and construed in accordance with
the laws of the Commonwealth of Pennsylvania.

 

11.5

This Restricted Stock Award is subject to all laws, regulations and orders of
any governmental authority which may be applicable thereto and, notwithstanding
any of the provisions hereof, the Company will not be obligated to issue any
shares of stock hereunder if the issuance of such shares would constitute a
violation of any such law, regulation or order or any provision thereof.

 

11.6

Subject to written consent by the Committee, the Participant shall have the
right to direct the Company to collect federal, state and local income taxes and
the employee portion of FICA taxes (Social Security and Medicare) with respect
to any Restricted Stock Award in accordance with Section 7.8 of the
Plan.  Notwithstanding the foregoing, the Company shall have the right to
require the Participant to pay the Company the amount of any tax that the
Company is required to withhold with respect to such vesting of the Restricted
Stock Award or sell without notice, a sufficient number of shares of Stock to
cover the minimum amount required to be withheld under applicable law.  

[Signature Page Follows]




 

3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed in its
name and on its behalf as of the date of grant of this Restricted Stock Award
set forth above.

HV BANCORP, INC.

By:  

Its:  

 

PARTICIPANT’S ACCEPTANCE

The undersigned hereby accepts the foregoing Restricted Stock Award and agrees
to the terms and conditions hereof, including the terms and provisions of the
2018 Equity Incentive Plan.  The undersigned hereby acknowledges receipt of a
copy of the Company’s 2018 Equity Incentive Plan.

PARTICIPANT

 

 

 

 

 

 

4